Case 4:19-cv-12648-SDD-RSW ECF No. 12-20 filed 09/16/19   PageID.970   Page 1 of 12




        EXHIBIT 19
Case 4:19-cv-12648-SDD-RSW               ECF
      Liberty Mutual Fire Insurance Company,     No.
                                             et al.     12-20
                                                    v. Relief      filed
                                                              Physical    09/16/19
                                                                       Therapy           PageID.971
                                                                               & Rehab, Inc.                  Page
                                                                                             d/b/a Relief Rehab, et al. 2 of 12
                                                          Exhibit 19
Case 4:19-cv-12648-SDD-RSW               ECF
      Liberty Mutual Fire Insurance Company,     No.
                                             et al.     12-20
                                                    v. Relief      filed
                                                              Physical    09/16/19
                                                                       Therapy           PageID.972
                                                                               & Rehab, Inc.                  Page
                                                                                             d/b/a Relief Rehab, et al. 3 of 12
                                                          Exhibit 19
Case 4:19-cv-12648-SDD-RSW               ECF
      Liberty Mutual Fire Insurance Company,     No.
                                             et al.     12-20
                                                    v. Relief      filed
                                                              Physical    09/16/19
                                                                       Therapy           PageID.973
                                                                               & Rehab, Inc.                  Page
                                                                                             d/b/a Relief Rehab, et al. 4 of 12
                                                          Exhibit 19
Case 4:19-cv-12648-SDD-RSW               ECF
      Liberty Mutual Fire Insurance Company,     No.
                                             et al.     12-20
                                                    v. Relief      filed
                                                              Physical    09/16/19
                                                                       Therapy           PageID.974
                                                                               & Rehab, Inc.                  Page
                                                                                             d/b/a Relief Rehab, et al. 5 of 12
                                                          Exhibit 19
Case 4:19-cv-12648-SDD-RSW               ECF
      Liberty Mutual Fire Insurance Company,     No.
                                             et al.     12-20
                                                    v. Relief      filed
                                                              Physical    09/16/19
                                                                       Therapy           PageID.975
                                                                               & Rehab, Inc.                  Page
                                                                                             d/b/a Relief Rehab, et al. 6 of 12
                                                          Exhibit 19
Case 4:19-cv-12648-SDD-RSW               ECF
      Liberty Mutual Fire Insurance Company,     No.
                                             et al.     12-20
                                                    v. Relief      filed
                                                              Physical    09/16/19
                                                                       Therapy           PageID.976
                                                                               & Rehab, Inc.                  Page
                                                                                             d/b/a Relief Rehab, et al. 7 of 12
                                                          Exhibit 19
Case 4:19-cv-12648-SDD-RSW               ECF
      Liberty Mutual Fire Insurance Company,     No.
                                             et al.     12-20
                                                    v. Relief      filed
                                                              Physical    09/16/19
                                                                       Therapy           PageID.977
                                                                               & Rehab, Inc.                  Page
                                                                                             d/b/a Relief Rehab, et al. 8 of 12
                                                          Exhibit 19
Case 4:19-cv-12648-SDD-RSW               ECF
      Liberty Mutual Fire Insurance Company,     No.
                                             et al.     12-20
                                                    v. Relief      filed
                                                              Physical    09/16/19
                                                                       Therapy           PageID.978
                                                                               & Rehab, Inc.                  Page
                                                                                             d/b/a Relief Rehab, et al. 9 of 12
                                                          Exhibit 19
Case 4:19-cv-12648-SDD-RSW               ECF
       Liberty Mutual Fire Insurance Company,    No.
                                              et al.    12-20
                                                     v. Relief     filed
                                                               Physical   09/16/19
                                                                        Therapy & Rehab, PageID.979           Page
                                                                                         Inc. d/b/a Relief Rehab, et al.10 of 12
                                                           Exhibit 19
Case 4:19-cv-12648-SDD-RSW               ECF
       Liberty Mutual Fire Insurance Company,    No.
                                              et al.    12-20
                                                     v. Relief     filed
                                                               Physical   09/16/19
                                                                        Therapy & Rehab, PageID.980           Page
                                                                                         Inc. d/b/a Relief Rehab, et al.11 of 12
                                                           Exhibit 19
Case 4:19-cv-12648-SDD-RSW               ECF
       Liberty Mutual Fire Insurance Company,    No.
                                              et al.    12-20
                                                     v. Relief     filed
                                                               Physical   09/16/19
                                                                        Therapy & Rehab, PageID.981           Page
                                                                                         Inc. d/b/a Relief Rehab, et al.12 of 12
                                                           Exhibit 19
